Case 1:19-cv-01370-CMA-KLM Document 135 Filed 05/04/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-01370-CMA-KLM

   EDILBERTO CANO-RODRIGUEZ,

          Plaintiff,

   v.

   ADAMS COUNTY SCHOOL DISTRICT NO. 14 (“Adams 14”), a political and
   quasi-municipal subdivision,
   JAVIER ABREGO in his individual capacity,
   ARACELIA BURGOS in her individual capacity,

          Defendants.



                       PLAINTIFFS’ MOTION FOR LEAVE TO RESTRICT


          Plaintiff Edilberto Cano-Rodriguez, through his counsel, the law firm of Benezra &

   Culver, P.C., hereby submits the following his Motion for Leave to Restrict and thereby

   asks this Court to seal certain deposition testimony attached to Plaintiff’s Motion in Limine

   as Exhibit L, pursuant to D.C.COLO.LCivR 7.2, for the following reasons:

          1.     Pursuant to D.C.COLO.L.CivR 7.2, Plaintiff’s counsel conferred with

   Defense Counsel regarding this motion. Defense Counsel opposes this motion.

          2.     This Motion relates to Plaintiff’s Motion in Limine, which seeks to preclude

   the introduction of certain evidence at trial and its use during opening or closing

   arguments.

          3.     Plaintiff’s Motion in Limine is accompanied by twelve exhibits designated

   “Exhibit A” through “Exhibit L.” This motion requests that Exhibit L be designated as
Case 1:19-cv-01370-CMA-KLM Document 135 Filed 05/04/21 USDC Colorado Page 2 of 3




   Restricted, Level 1, limiting access to the parties and the Court. This exhibit is vital to

   supporting the motion.

          4.     Exhibit L contains deposition testimony of Pat Sanchez elicited by defense

   counsel pertaining to alleged affairs Mr. Sanchez had with two different individuals and

   pertaining to a potential claim against Mr. Sanchez by a former employee in his current

   school district. This testimony was designated as confidential during Mr. Sanchez’s

   deposition.

          5.     The public has no interest in accessing this highly sensitive and confidential

   information about Mr. Sanchez’s alleged intimate relationships and any potential legal

   claims against Mr. Sanchez that are unrelated to this matter. Meanwhile, Mr. Sanchez

   has a significant interest in keeping this information private, for obvious reasons. Allowing

   for public access to Exhibit L poses a significant risk of reputational damage to Mr.

   Sanchez, who is not a party to this action. No other alternative to restricted access is

   practicable or adequate, as the contents of Exhibit L is not already public record, and

   would become public record without a grant of restricted access.

          WHEREFORE, for the foregoing reasons, Plaintiff Cano-Rodriguez respectfully

   requests that this Court issue an order granting Level 1 restricted access to Exhibit L to

   Plaintiff’s Motions in Limine.

          Respectfully submitted this 4th day of May, 2021.

                                                     BENEZRA & CULVER, P.C.

                                                     s/ Seth J. Benezra________
                                                     John A. Culver, Esq.
                                                     Seth J. Benezra, Esq.
                                                     Anna Fullerton, Esq.
                                                     Taylor Volkman, Esq.
                                                     633 17th Street, Suite 1450
Case 1:19-cv-01370-CMA-KLM Document 135 Filed 05/04/21 USDC Colorado Page 3 of 3




                                                Denver, CO 80202
                                                (303) 716-0254
                                                sjbenezra@bc-law.com
                                                jaculver@bc-law.com
                                                acfullerton@bc-law.com
                                                tvolkman@bc-law.com



                               CERTIFICATE OF SERVICE

          I hereby certify that on the 4th day of May, 2021, I electronically served the
   foregoing PLAINTIFFS’ MOTION FOR LEAVE TO RESTRICT with the clerk of the court
   using the ECF system as follows:

   Jonathan P. Fero
   Johnathan Koonce
   1120 Lincoln Street, Suite 1308
   Denver, CO 80203
   (303) 595-0941
   jfero@semplelaw.com
   jkoonce@semplelaw.com
   Attorneys for Defendants

                                          /s/ Carolyn Haddan
                                          _______________________________
                                          Carolyn Haddan, Litigation Paralegal
